   8:19-cv-00070-JFB-CRZ Doc # 15 Filed: 07/19/20 Page 1 of 2 - Page ID # 38




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAMES LOGAN,

                    Plaintiff,                                  8:19CV70

      vs.
                                                                 ORDER
UNION    PACIFIC                 RAILROAD
COMPANY,

                    Defendant.


      As requested in the plaintiff’s unopposed motion, (Filing No. 14), which is
hereby granted,

      IT IS ORDERED that the final progression order is amended as follows:

      1)     The pretrial conference setting is vacated and will not be re-set at this
             time. A status conference to discuss case progression, the parties’ interest
             in settlement, and the trial and pretrial conference settings will be held with
             the undersigned magistrate judge on June 15, 2021 at 9:00 a.m. by
             telephone. Counsel shall use the conferencing instructions assigned to
             this case to participate in the conference.

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is May 26, 2021. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             June 9, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order
             shall not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      3)     The deadlines for complete expert disclosures1 for all experts expected to


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
8:19-cv-00070-JFB-CRZ Doc # 15 Filed: 07/19/20 Page 2 of 2 - Page ID # 39




        testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
        non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

               For the plaintiff(s):              January 25, 2021.
               For the defendant(s):              March 29, 2021.

  4)    The deposition deadline, including but not limited to depositions for oral
        testimony only under Rule 45, is May 26, 2021.

  5)    The deadline for filing motions to dismiss and motions for summary
        judgment is July 14, 2021.

  6)    The deadline for filing motions to exclude testimony on Daubert and
        related grounds is July 14, 2021.

  7)    Motions in limine shall be filed seven days before the pretrial conference.
        It is not the normal practice to hold hearings on motions in limine or to rule
        on them prior to the first day of trial. Counsel should plan accordingly.

  8)    All other deadlines within the court’s prior case progression order are
        unchanged.

  9)    All requests for changes of deadlines or settings established herein shall
        be directed to the undersigned magistrate judge, including all requests for
        changes of trial dates. Such requests will not be considered absent a
        showing of due diligence in the timely progression of this case and the
        recent development of circumstances, unanticipated prior to the filing of
        the motion, which require that additional time be allowed.

  Dated this 19th day of July, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
